C. Allen, J.
The plaintiffs had a “ place of business ” in Watertown, within the meaning of the statute, namely, á factory where they made starch, which was put into an adjacent storehouse and there kept till sold. They did business there every day. The case is not like Little v. Cambridge, 9 Cush. 298, in this respect. The property in question was employed in the plaintiff’s business in Watertown, and was properly taxable there, under the provisions of the Pub. Sts. c. 11, § 24.

Judgment affirmed.